DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A retention assembly for a gas turbine engine comprising:
…
a spacer;
…
a fitting component defining a first through-hole and a second through-hole located adjacent to the first through-hole, the second through-hole being sized for the first portion of the shaft and the second portion of the shaft to extend therethrough; and
…
wherein the bolt, the spacer, the fitting componenet, and the housing are arranged with one another to define a captive clearance fit such that a first clearance space is defined between a first surface of the second through-hole and the first portion of the bolt when the spacer and fitting component are joined with one another via a press force.”



The examiner considered that the combination Scott (US2016/0201490 A1) and Karafills (US2018/0340447 A1) are the closest references to teach the limitations of Claim 1.  Karafills teaches a bolt, a spacer and a clearance between the bolt and a component (Karafills, Fig. 2).  However, Scott teaches bolts to fasten a fitting component, but the reference fails to teach, explain or indicate that there is a first clearance between the bolt and the fitting component (Scott, Fig. 3).  Therefore, there is a structure difference between Scott and Karafills, and one with ordinary skill in the art might not consider it is obvious to combine both references.  Even there is a motivation to combine both references, the combination of both reference would fail to teach the limitation “defined between a first surface of the second through-hole and the first portion of the bolt when the spacer and fitting component are joined with one another via a press force” because Karafills only teaches the spacer Part 56 only contact with the component Part 42 (Karafills, Fig. 2), but fails to teach or indicate “the spacer and fitting component are joined with one another via a press force” (In Claimed invention, Fig. 8C, the spacer joins the fitting component by inserting part of the spacer to the fitting component to become united).  Therefore, Karafills and Scott would still fail to teach all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach at least the limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 9 and 18 is allowed based on the same reason as Claim 1.  Claims 2-8, 10-17, 19, 20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
The examiner has reviewed the amended claims filed on 05/28/2021, and considered the amended language would not affect the decision of allowance.

The examiner has reviewed the IDS and 1449 Form filed on 03/01/2021.  The examiner thanks the applicant pointed out the error of reference Patel (US7571937B2, which was mistakenly shown as US75718937B2 in the IDS and 1449 Form).  The examiner has reviewed the reference and consider the decision is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747